Per Curiam. This claim arises out of an incident that occurred on July 8, 1974, at approximately 9:00 p.m. at 8152 South Kingston Avenue, Cook County, Chicago, Illinois. Irene Miller, claimant, seeks compensation pursuant to the provisions of the "Crime Victims’ Compensation Act,” Ill. Rev. Stat., 1973, ch. 70, §7, et seq. (hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That on July 8,1974, at approximately 9:00 p.m., the assailant, Leon Stewart, came to the claimant’s house. An argument ensued and the assailant started beating the claimant. The claimant stated that in self-defense she picked up a knife and stabbed her assailant. The claimant then called the Chicago Police. A report was made by the Chicago Police Department, giving the name of Irene Miller of 8152 South Kingston, as the offender and Leon Stewart, also of 8152 South Kingston, as the victim. Neither party signed a complaint regarding this incident, and, therefore, no criminal charges were brought. A further and more detailed summary of the facts and information contained in the Investigatory Report prepared by the Attorney General is retained in the Court’s file in this matter, and the facts as reported therein are incorporated in this opinion by reference. 2. That since the claimant has not signed a complaint, she has not cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant. 3. That the report of the Chicago Police Department shows that the assailant and the claimant were sharing the same household. 4. That the claimant has not met all the requirements of the Act. Therefore, the Court finds that no compensation is authorized under the Act. Accordingly, this matter is closed.